FILED
                            NOT FOR PUBLICATION                              OCT 02 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30303

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00164-MJP

  v.
                                                 MEMORANDUM*
JESUS FORTUNATO FELIX-HERAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Jesus Fortunato Felix-Heras appeals from the district court’s judgment and

challenges his guilty-plea conviction and sentence of 35 months and 3 weeks for

illegal reentry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Felix-Heras’s counsel has filed a brief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Felix-Heras has filed a pro se supplemental brief. No

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Felix-Heras’s

conviction. We accordingly affirm Felix-Heras’s conviction.

      Felix-Heras waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Felix-Heras’s appeal as to his sentence. See United States v. Watson, 582 F.3d

974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    13-30303